Citation Nr: 1455776	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  08-34 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a disability manifested by joint pain, claimed as Reiter's syndrome.  

2.  Entitlement to service connection for reactive arthritis and soft tissue rheumatism, including secondary to Reiter's syndrome.

3.  Eligibility for financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified at a hearing before the Board in June 2010.  Additional medical records were submitted with a waiver of consideration by the agency of original jurisdiction at that time.  In April 2011, the Board reopened the claim for service connection for a disability manifested by joint pain, claimed as Reiter's syndrome, and remanded the claim, and the other two claims, for further development.  The case has now been returned for appellate review.  

In March 2012, the Veteran revoked his appointment of The American Legion as representative and he has chosen to represent himself.  


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not have a confirmed clinical diagnosis or diagnoses of Reiter's syndrome, reactive arthritis, or soft tissue rheumatism, including secondary to any service-connected disability.  

2.  The Veteran does not have service-connected disabilities that have resulted in the loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes of the required severity, or ankylosis of one or both knees or one or both hips.




CONCLUSIONS OF LAW

1.  A disability manifested by joint pain, claimed as Reiter's syndrome, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  Reactive arthritis and soft tissue rheumatism were not incurred in or aggravated by active service, and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

3.  The criteria for eligibility for financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided appropriate notice in letter a letter dated in January 2008, prior to the rating decision on appeal.  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative, including at the June 2010 hearing, suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  VA has obtained examinations and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  They are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of that active service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of arthritis during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant and all evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among evidence, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims that he incurred a disability manifested by joint pain in service and currently has the same disability, which he has claimed is Reiter's syndrome.  Specifically, he indicated that he was claiming entitlement to service connection for Reiter's syndrome, soft tissue rheumatism, reactive arthritis or some other yet to be identified illness that is manifested by joint pain.  

The Veteran's service medical records show that he sought treatment for low back pain, heel pain, urethritis, conjunctivitis, and flu-like symptoms including weakness, fatigue, and aching joints in August 1986 and September 1986.  Reiter's syndrome was suspected, but ruled out in October 1986 following examinations with the ophthalmology and urology departments which did not show any evidence of inflammatory lesions.  

On VA examination in June 2011, the physician concluded that the Veteran did not have Reiter's syndrome or any other type of inflammatory arthritis.  He had ordinary osteoarthritis and degenerative disc disease exacerbated by obesity.  

On VA examination in May 2012, the clinician reviewed the full claims file.  The clinician also concluded that the Veteran did not have Reiter's syndrome or any other type of inflammatory arthritis, noting that the Veteran did not have any documented infection with the known causative pathogens of reactive arthritis.  Additionally, the positive HLA-B27 test was found to be not clinically significant in the Veteran's case.  

In the absence of a clinically diagnosed disability for which service connection is claimed, there is no disability for which service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 1992) (service connection may not be granted unless a current disability exists).  Additionally, since service connection for Reiter's syndrome or a disability manifested by joint pain is not warranted, any claims alleged secondary to that disability must also fail.  38 C.F.R. § 3.310 (2014).  

The Veteran has alleged that he has Reiter's syndrome, reactive arthritis, and soft tissue rheumatism that began during service and have continued since that time.  The Veteran's service treatment records show that a diagnosis of Reiter's syndrome was suggested.  However, subsequent testing was negative.  Additionally, clinical testing and evaluation have continued to indicate that the Veteran's claimed disabilities are not currently present.  Lay persons are competent to provide opinions on some medical issues.  However, the specific disabilities at issue here, Reiter's syndrome, reactive arthritis, and soft tissue rheumatism, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  They require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and are not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish the presence of or service connection for Reiter's syndrome, reactive arthritis, or soft tissue rheumatism.  

The most persuasive evidence of record shows that the Veteran does not have a chronic disability manifested by joint pain, including Reiter's syndrome, reactive arthritis, or soft tissue rheumatism.  He has already established service connection for degenerative joint disease of the knees and residuals of a left wrist fracture, and service connection for a low back disorder was previously denied by the Board in a March 2009 decision.  Therefore, the Board finds that there is no separate joint disability claim that need be considered in this claim.  In the absence of the claimed disabilities, service connection must be denied.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for Reiter's syndrome, reactive arthritis, and soft tissue rheumatism, and the claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Financial Assistance for the Purchase of an Automobile and Adaptive Equipment or Adaptive Equipment Only

Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists when a Veteran exhibits one of the following as the result of a service-connected disability:  (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808(a), (b) (2014).  A Veteran who is not eligible for assistance under the foregoing criteria may nonetheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees or one or both hips.  38 U.S.C.A. § 3901 (West 2002); 38 C.F.R. § 3.808(b) (2014).  

Loss of use of a hand or foot means that no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2) (2014).  The determination will be made on the basis of whether the actual remaining function, such as in the case of a hand, the acts of grasping or manipulation, and in the case of a foot, the acts of balancing or propelling, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2014).  Examples that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2)(a)(b), 4.63 (2014).  

The Veteran filed a claim for financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only in January 2008.  He alleged that due to the braces that he wore for his knees and left wrist, those limbs are substantially "immobilized" and he required vehicle accommodations.

The Veteran is currently service-connected for a right knee disability, rated 10 percent; a left knee disability, rated 10 percent; hypertension, rated 10 percent; a left wrist disability, rated 10 percent, and a varicocele, acne, and a sleep disorder, each rated 0 percent.  His combined service-connected disability rating is 40 percent.

Upon review of the medical evidence of record, the Board finds that the evidence does not demonstrate that the Veteran has suffered from a loss or loss of use of either the hands or the feet as a result of service-connected disabilities.  The Board finds that the record does not demonstrate that the Veteran has ankylosis of either or both knees, hips, or hands.  On VA examination in May 2008, the Veteran had virtually full range of motion of the knees, and all fingers of his right and left hands moved freely on command.  Ankylosis of the hips has never been noted, nor is the Veteran service-connected for any disability of the hips.  Furthermore, the use of braces to establish the requisite level of ankylosis or loss of use of the required joints is not sufficient upon which to grant the benefit sought and the evidence does not show that the braces the Veteran uses result in loss of use of the extremities in question.  The record does not show that the Veteran has shortening of the lower extremity of 3.5 inches or more, or complete paralysis of the external popliteal nerve, and he has not established service connection for any visual impairment.  

To the extent that the Veteran believes that he is entitled to the benefit sought on appeal, the Board notes that he is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences physical symptoms, such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific matter in this case, whether the Veteran's service-connected disabilities result in a loss of use of the hands or feet, ankylosis of the hips, or ankylosis of the knees, the issue of the relationship between the symptoms and the Veteran's service-connected disorders is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, although the Board has carefully considered the Veteran's lay contentions, the Board has afforded the objective medical evidence of record greater probative weight.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran has fulfilled the requirements for eligibility for financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a disability manifested by joint pain, claimed as Reiter's syndrome, is denied.  

Service connection for reactive arthritis and soft tissue rheumatism, including secondary to Reiter's syndrome, is denied.  

Eligibility for financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


